Citation Nr: 1642113	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-48 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for nerve damage to the head, to include a benign essential tremor of the head and hands.


REPRESENTATION

Appellant represented by:	Robert K. Gruber, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968, with subsequent unverified service with the United States Army Reserve. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In April 2014, the Board remanded the claim for additional development.  

In August 2012, the Veteran testified at the RO before a Veterans Law Judge who is no longer with the Board due to retirement.  In August 2016, the appellant was notified that he is entitled to another hearing.  See 38 U.S.C.A. §  7107(c) (West 2014 & Supp. 2015).  However, that same month, the Veteran declined to have another hearing.  A transcript of the August 2012 hearing is of record.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have nerve damage to the head, to include a benign essential tremor of the head and hands, due to his service.


CONCLUSION OF LAW

Nerve damage to the head, to include a benign essential tremor of the head and hands, was not incurred in, or as a result of, service.  38 U.S.C.A. §§ 101, 1112, 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.6 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has nerve damage to the head, to include a benign essential tremor of the head and hands, due to his service.  During his hearing, held in August 2012, he testified to the following: he had a growth on the right side of his forehead, just above the eyelash, in about 1967 or 1968, that was about the size of a dime or a nickel.  Following active duty service, a facial growth was removed at an on-base medical facility at Fort Carson in Colorado Springs, Colorado, on an outpatient basis, sometime during his Reserve service.  When he returned from his surgery, his mother noticed a tremor.  He is taking Propranolol for his symptoms.  

The Veteran's representative argues that the Veteran had a growth removed from his head in approximately October 1968, and that he has had a tremor in his head since 1970, which has slowly gotten worse.  He states that the Veteran was first treated for this condition in December 2009, by VA.  The tremors have spread down his arm.  See Veteran's representative's letter, dated in August 2012.

Statements from the Veteran's mother have been received, dated in 2010 and 2012, as well as a statement from the Veteran's stepfather, dated in 2012.  The Veteran's mother states that in about 1970, the Veteran was at Fort Carson and that an officer (a major) did some surgery on his face, followed by difficulty stopping bleeding.  She recalled that she and the Veteran's stepfather had to pick up the Veteran from Fort Carson, and that he was never recalled for Reserve duty after that time.  She states that "after a short while" he had head tremors.  The Veteran's stepfather states that he picked up the Veteran from the doctor's office at Fort Carson after he had surgery on his face.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b)  is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

There is a clear distinction between individuals who serve on active duty and those who only serve on ACDUTRA.  An individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and be entitled to disability compensation benefits.  In Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010), the Court stated that the placement of the burden of proof on the Veteran was consistent with the distinction made in § 101(24) between an ACDUTRA claimant and an active duty claimant.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(a), (c).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty or ACDUTRA, or from injury (but not disease) incurred or aggravated while performing INACDUTRA.  Id.; see also 38 U.S.C.A. §§ 106, 1110; 38 C.F.R. § 3.303(a).

ACDUTRA includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).  To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Further, the burden to establish "Veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson; Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010). 

The fact that a claimant has established status as a veteran for other periods of service does not obviate the need to establish that she is also a veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA. Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of pre-existing diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as a psychosis, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.304 (b), 3.306, 3.307, 3.309 (2015).  The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim."); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Veteran's active service treatment reports do not show any relevant treatment, complaints, or diagnoses.  His separation examination report, dated in May 1968, shows that his face, upper extremities, and neurological system, were clinically evaluated as normal.  

As for the post-active-duty service medical evidence, VA progress notes show that in January 2005, the Veteran was noted to have an intermittent head tremor.  

In May 2005, the Veteran sought treatment for a reported history of head, neck, and right hand tremor since 1969.  He reported that he had first noticed it at Fort Carson following removal of an "eye cyst."  He stated that he had been taking Propranolol for his symptoms since 1996.  His history was noted to include a motor vehicle accident (MVA) in 2000, and cervical neck symptoms.  He was also noted to have headaches, twice a day.  The impressions included benign essential tremor.  Thereafter, he was repeatedly noted to have a head tremor, hand tremor, and/or essential tremor.  Reports, dated in 2011, show treatment for skin symptoms, to include a shave biopsy, with assessments of dermatofibroma and IDN (intradermal nevus), and notations of seborrheic keratosis, benign nevi on the trunk, and benign cherry angioma.  

A report from Dr. L.W., dated in May 2012, notes complaints that include tremors in both hands since 2000 after "cyst removal" in his right eye.  His tremors now affected his head and neck.  He reported a history of a neck injury in 1972 while working as a plumber, when he fell on ice, back and neck pain from a MVA in 1996, with a questionable concussion, and a 10-year history of a language disorder, with difficulty interpreting words and what other people are saying, and declining memory and concentration since 1996.  He was noted to be "a very poor historian."  He denied any history of surgery.  The impressions noted severe tremors in both hands, memory and attention deficits, low back and neck pain, and severe declining concentration and memory, with clear physical and mental limitations in his daily functioning.      

A report from Dr. B.V., dated in May 2012, notes complaints that include tremors in both hands.  His tremors were noted to be inconsistent.  He gave a history of being in a car accident in 1972 in which he injured his knees, back and neck.  He also reported having headaches and memory problems.  He denied a history of TBI (traumatic brain injury) or seizures.  The Veteran was noted to have stated that his hand tremors began after he was put on medication for head tremors.  His diagnoses included tremors.  The examiner attributed his difficulties to "a normal part of aging, maybe some secondary difficulties due to pain."  The examiner stated that his complaints were also possibly related to sleep difficulties, or side effects of medication.  Overall, his mental status was intact, and cognitive problems were not found.

Reports from the Social Security Administration (SSA) show that in July 2012, the SSA determined that the Veteran was disabled.  The Veteran's claim shows that he reported that he had stopped working in December 2009 due to symptoms that include nerve damage, a hearing and language disorder, benign tremors in the head and arms, neck problems, slurred speech, memory symptoms, and a short attention span.    

In a memorandum, dated in June 2010, the RO stated that records from the Evans Army Hospital were not available.  The RO determined that additional attempts to obtain these records would be futile.  That same month, the Veteran was notified of the RO's determination.  See 38 C.F.R. § 3.159(d), (e) (2015).  In such cases, the Court has rejected the argument that there should be an "adverse presumption" against VA where service medical records have been lost or destroyed while in the Government's control.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

With regard to the possibility of service connection based on active duty service, there is no medical evidence to show that the Veteran was treated for any relevant symptoms during active duty service, or to show that he was diagnosed with any relevant condition during active duty service.  Upon separation from service, his face, upper extremities, and neurological system, were clinically evaluated as normal.  On a report of medical history he specifically denied having frequent or severe headaches, dizziness or fainting spells, eye trouble, or a history of a head injury.  He also denied ever having had any operations.  Therefore, a chronic condition is not shown during active duty service.  See 38 C.F.R. § 3.303 (a), (b).  

The earliest post-service medical findings of any of the claimed conditions are dated in 2005.  This is about 36 years after separation from active duty service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir. 2000) (the Board may consider the absence of medical complaints or treatment over prolonged periods).  In any event, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a), and the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  There is no competent opinion to show that the claimed condition is due to active duty service.  There is no medical evidence to show that the Veteran had an organic disease of the nervous system that was manifest to a compensable degree within one year of separation from active duty service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the claim must be denied on a direct and presumptive basis.  

With regard to the possibility of service connection based on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA, or an injury that was incurred in or aggravated by a period of INACDUTRA.  See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran" by virtue of the ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101(2), (24); Acciola, 22 Vet. App. at 324. 

The Veteran has asserted that he received surgery to his face which caused his tremors while on reserve duty in about 1970.  However, there is no relevant line of duty report of record, and no service or nonservice-medical evidence of treatment to show such surgery, or otherwise to show that he became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA or an injury that was incurred in or aggravated by a period of INACDUTRA.  Accordingly, service connection is not warranted for the claimed condition based on any period of ACDUTRA or INACDUTRA. 

With regard to the appellant's own contentions, and the lay statements, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to report the presence of a wide variety of symptoms, to include neurological and skin symptoms, the claimed disorder is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is shown to have a complex and somewhat inconsistently-reported medical history.  For example, the Veteran has reported a history of tremors since 1969, since facial surgery in about 1970, or, alternatively, since 2000.  He has also reported being in motor vehicle accidents in 1972, 1996, and 2000, to include sustaining a "questionable concussion."  He has reported sustaining a post-service neck injury, and having a language disorder, with difficulty interpreting words and what other people are saying, and declining memory and concentration, since 1996.  

To the extent that he has asserted that he underwent facial surgery performed at Fort Carson in about 1970 (during Reserve duty) that is related to his current tremors, the Board notes that he has received post-service treatment for a number of skin symptoms, and that there is no medical evidence of record associating any facial surgery with his tremors.  The Veteran's service treatment reports and non-service medical records have been discussed.  The Board finds this evidence to be the most probative evidence of record on this issue, and therefore this evidence is accorded greater weight than the Veteran's assertions and the lay statements.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained.  In this regard, VA has obtained the Veteran's personnel records, and SSA records.  VA has also determined that service treatment records Evans Army Hospital are not available.  

The Veteran has not been afforded an examination, and etiological opinions have not been obtained.  However, service treatment records do not show any relevant treatment and the claimed condition is not shown upon separation from active duty service.  There is no current medical evidence to show that the Veteran has the claimed condition due to active duty service, or any period of ACDUTRA or INACDUTRA.  The earliest medical indication of the claimed conditions is dated in 2005 (about 36 years after separation from active duty service).  There is no relevant line of duty report of record.  Therefore, an examination and etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Further development of this case will not provide a basis to grant the claim.  

In April 2015, the Board remanded this claim.  The Board instructed that the Veteran be contacted and requested to provide information identifying his service with the US Army Reserve, to include the specific unit (to include the company, battalion/regiment, and reserve command), and that he be asked to confirm the dates of his reserve service.  If the requested information was provided by the Veteran, all appropriate record repositories (including but not limited to the NPRC) were to be contacted in an attempt to retrieve any available records of reserve service pertaining to the Veteran's reported outpatient surgical procedure.  

In May 2015, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand.   There is no record of a response.  In May 2015, additional personnel records were received.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).








	(CONTINUED ON NEXT PAGE)


ORDER


Service connection for nerve damage to the head, to include a benign essential tremor of the head and hands, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


